DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

The application has been amended as follows: 
In the claims 
74

7574[[75]], further wherein the[[a]] configuration means that the remote management server scales.

76

7776[[77]], wherein the call- to-action comprises redeeming a ticket, receive a notification, receive an alert, accepting a coupon, accepting a reward, or entering an email address within the non-browser based application

7876[[77]], further wherein the call to action using the meta data associated with at least one digital artifact is executed within the non-browser based application.

79

8079[[80]], further wherein the[[a]] configuration means that the remote management server scales.

81

82

83, further wherein the transaction does not use a Point-Of-Sale terminal.

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, single or in combination, teaches a non-browser based operating on a mobile device for processing a transaction between the mobile device and a remote management server. The non-browser based application receives product selection and user login information for transmission to the remote server. The remote server authenticates the user and processes the transaction via a transaction server using a payment method. 

Prior art, U.S. Patent Appl. Pub. No. 2008/0010191 (Rackley III et al.) discloses methods and systems for providing a financial payment to a payee utilizing a mobile device such as a mobile telephone (cellphone) or wireless connected personal digital assistant (PDA). The user inputs information into the mobile device identifying a payee, a payment source for the payment, and a payment method. The mobile device generates a mobile payment instruction comprising information corresponding to the identified payee, the payment source, and the payment method, and wirelessly communicates the mobile payment instruction to a mobile financial transaction system (MFTS). The MFTS generates an MFTS payment instruction to a payment instruction recipient. The MFTS payment instruction includes information identifying the payment source, an amount, information corresponding to the identified payee, and information indicating the payment method. The MFTS communicates the MFTS payment instruction to a payment instruction recipient. In response to receipt of the MFTS payment instruction, the payment instruction recipient effects a payment to the identified payee without any required action by the payee. 
However, Rackley III et al. fails to teach the above patentable features. 
In addition, U.S. Patent Appl. Pub. No. 2005/0021478 (Gautier et al.) discloses methods and systems for network-based purchase and distribution of media. The purchase and distribution of media by these methods and systems are not only secure but also controlled. The security restricts access to media within media files during downloads as well as while stored at a server and/or client. For example, a potential purchaser can search and browse through numerous media items on-line that are available for purchase. The potential purchaser can thereafter purchase one or more media items on-line with great ease. Upon purchasing a media item, the content for the media item can be downloaded over the network to the purchaser. The content for the media item is then encrypted for the purchaser's use and stored on the purchaser's machine. Thereafter, the purchaser can make use of the media item (e.g., play the media item). Improved graphical user interfaces suitable for reviewing, browsing, previewing and/or purchasing numerous media items are also disclosed. 
However, Gautier et al. fails to teach the above patentable features. 
Further, U.S. Patent Appl. Pub. No. 2006/0235864 (Hotelling et al.) discloses techniques for facilitating purchase of media items, such as digital media assets. A computing device, e.g., a portable media device, can save media indicia pertaining to one or media items of interest to a user. The media indicia can thereafter be used to purchase the one or more media items or other products associated therewith. 
However, Hotelling et al. fails to teach the above patentable features. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402.  The examiner can normally be reached on M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUSEGUN GOYEA/Primary Examiner, Art Unit 3687